              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                                 CIVIL ACTION
        Plaintiff,

             v.                                         N0.18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                    ORDER

      AND NOW, this 8th day of May 2019, upon consideration of Defendant's

Motion to Dismiss (ECF No. 23) and after an independent review of the allegations

in the Second Amended Complaint, it is hereby ORDERED in accordance with

the accompanying Memorandum that Defendant's Motion to Dismiss (ECF No.

23) is GRANTED in part and DENIED in part. Defendant shall Answer the

remaining count for bad faith in the Second Amended Complaint on or before

May 23, 2019.
